Bennett, Judge,
joined by Laramore, Senior Judge, concurring :
I deem it advisable and necessary to add a few words to the able opinion of Judge Kashiwa, in which I join. I agree that this case is ruled by a proper construction of IB. Manual § 183 (10) .9 (2), but would make that construction a bit more explicit.
The first sentence of subparagraph (2) reaches employees returning to the General Schedule from FTAS having satisfactorily completed tours of at least 1 year, such ¡as the plaintiff. It states that the new salary of such an employee, on return, will be established by reference to the salary of the highest FC grade held for 1 year. The first sentence does not refer to the highest grade and step held for 1 year, a fact *696which seems occasionally to have escaped the parties. The second sentence goes on to discuss the step within grade, to which a returning employee will be assigned. Where the final FC-scale salary happens to fall between two steps within the appropriate GS grade, the returning employee will be entitled to the salary of the higher.
Given this construction we must decide whether the plaintiff held the grade of FC-2 or FC-3 for more than 1 year. The evidence indisputably shows that plaintiff’s reslotting to FC-2 from FC-3 involved neither a promotion nor á demotion, but was merely the consequence of a reduction in the number of FC grades from 14 to 12. It is also true, however, that the FC-2 grade was assigned to plaintiff less than 1 year before his return to the General Schedule. On the peculiar facts of this case we have decided that in legal contemplation, the FC-2 grade does not differ from that of FC-3. Thus, we think it entirely permissible to Say that for purposes of IR Manual § 183 (10) .9 (2), plaintiff in effect held the grade of FC-2 for more than 1 year. The parties agree that FC-2 is equivalent to GS-15.
It remains only to determine the appropriate step within the grade of GS-15 to which plaintiff is entitled. The second sentence of subparagraph (2) makes this a simple matter — on return, plaintiff was entitled to the lowest step of GS-15 having a salary equal to or greater than that of his final FC grade and step.
The Internal Revenue Service clearly erred in applying its own procedures when it assigned this plaintiff to the grade and step of GS-14, step 10.1 agree that plaintiff is entitled to recover.
CONCLUSION
Defendant’s motion for summary judgment is denied and plaintiff’s cross motion for summary judgment is granted. The amount of recovery will be determined pursuant to Rule 131(c). Pursuant to Rule 147 (c), this court directs the Secretary of the Treasury to correct plaintiff’s records in accordance with this opinion.